 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Act preempts the jurisdiction of thecircuit court.2.The Employer, an Illinois corporation, is in the retail businessand conducts a restaurant, cocktail lounge, and supper club known asImperial Nest at 103d Street and Cicero Avenue, Oak Lawn, Illinois.3.The Employer's total gross sales are less than $300,000 annuallyand are largely founded on the offering of musical entertainment per-formed by members of the Union. In its statement of position, theUnion does not affirmatively offer or assert any countervailing allega-tions as to the Employer's commerce data and volume of business butrequests a hearing which has been denied.Under these circumstances,we rely upon the jurisdictional facts alleged herein by the Employer.4.There have been no findings made by the circuit court respectingthe aforesaid commerce data.5.No representation or unfair labor practice proceeding involvingthe same labor dispute is pending before the Board.On the basis of the above, the Board is of the opinion that :1.The Employer is a retail enterprise engaged in the operation ofa restaurant, cocktail lounge, and supper club in Oak Lawn, Illinois.'2.The Board's current standard for asserting jurisdiction over re-tail enterprises within its statutory jurisdiction is an annual grossvolume of business of at least $500,000.Carolina Supplies and Ce-ment Co.,122 NLRB 88, 89.The Employer's annual gross volume ofbusiness of less than $300,000 does not meet the retail standard for theassertion of jurisdiction by the Board.Accordingly, the parties are advised, under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that the Boardwould not assert jurisdiction over the Employer because the allega-tions submitted herein do not establish that the Employer's operationsmeet the Board's standard for asserting jurisdiction over retailenterprises.2 Thunderbird Hotel, Inc and. Joe Wells, et al, Co-Partners, d/h/a Thunderbird HotelCompany,144 NLRB 84;Colonial Catering Company,137 NLRB 1607, 1608.General Stores, Inc., PetitionerandRetail Clerks InternationalAssociation,Local 1439, AFL-CIO,Union.Case No. 19-RM-432. 'December 9, 1963'DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer John N.145 NLRB No. 38. GENERAL STORES, INC.317Zimmerman. The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].Upon the entire record in this case, the Board finds :1.General Stores, Inc., is a Washington corporation having tworetail variety stores in Spokane,Washington.During the calendaryear of 1962, the Employer-Petitioner purchased goods with a valuein excess of $50,000 from points outside the State of Washington; andreceived gross revenue from sales in excess of $500,000.On thesefacts, we find that the Employer is engaged in commerce within themeaning of the Act and it will effectuate the policies of the Act toassert jurisdiction herein.2.Retail Clerks International Association, Local 1439, AFL-CIO,is a labor organization within the meaning of the Act.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2(6) and (7) of the Act for the following reasons:On November 26, 1962, the Employer filed the petition herein alleg-ing that the Union was then engaged in picketing the Employer witha purpose of organization or recognition.The Union had in factmade a demand for recognition in July 1962 and had maintainedthat demand until November 6, 1962, when it notified the Employeritwas disclaiming any interest in representing a majority of the Em-ployer's employees.The Union had, in conjunction with its demand,picketed the Employer with signs alleging that the Employer hadrefused to bargain.This picketing ceased on or before November 6.On November 13, 1962, the Employer's RM petition filed in CaseNo. 19-RM-421, was dismissed. On November 23, the Union resumedpicketing, but with signs which read :Please do not Patronize General Surplus Stores.For Informa-tion Only.General Stores are Non-Union.Retail Clerks In-ternational Association, Local 1439, AFL-CIO.This picketing ceased in February 1963 and has not been resumed.The Employer contends that the Union's subsequent picketing wasinconsistent with its disclaimer of November 6, and constituted a con-tinuation of its demand for recognition.The Union, on the otherhand, asserts that the subsequent picketing was informational onlyin character, not inconsistent with its disclaimer, and that thereforeno question concerning representation exists. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDNo express demand for recognition was made by the Union after theNovember 6 disclaimer was sent to the Employer.At the hearing,however, Vernon Humphries, a concessionaire who had rented andoperated a pony ring in front of the Employer's store during 5 daysin December 1962, testified that the pickets told him in the courseof several conversations that the picketing would cease when the em-ployer signed a contract -with the Union. The pickets, who were notmembers of the Union, denied having made such statements. Theyfurther testified that they had been told by the union officials thatthe object of the picketing was "for information only." Other evidenceadduced at the hearing discloses that the Union, at a time contem-poraneous with its disclaimer, notified another 'labor organization thatit had established a picket line at the Employer's store "for the pur-pose of a consumer boycott only."And in the notification given theother labor organization, the Union further stated that the picket linewas not intended to interfere with service to the store.On the basis of the preponderance of the foregoing evidence weare persuaded, and find, that the subsequent picketing by the Unionwas not inconsistent with its disclaimer of November 6, 1962.What-ever the conclusion derived from the conflicting evidence as to theobjective of the picketing, the picketing ceased in February 1963, amonth before the hearing, and at the hearing the Union again dis-claimed interest in representing the Employer's employees. In thesecircumstances we cannot conclude that there is a claim for presentrecognition sufficient to support the Employer's petition for an elec-tion herein.'[The Board dismissed the petition.]MEMBERLEEDOM,concurring :I do not agree with my colleagues that the Union's picketing wasconsistentwith its disclaimer of November 6, 1962.However, in viewof the complete cessation of the picketing in February 1963, theUnion's subsequent disclaimer at the hearing in this case is, in myopinion, unequivocal 2Consequently, I concur in the dismissal of thepetition.Iwould, however, consistent with that well-establishedBoard practice, as illustrated in theFranklin Squarecase,supra,notethat the Board will entertain a motion requesting reinstatement ofthispetition in the event the Union, within 6 months from the dateof this Order, engages in conduct inconsistent with its disclaimer.'Mzratti's, Inc.,132 NLRB 699, 700-701 ;Andes Candies, Inc,133 NLRB 758, 760.2 SeeRicardT.Baylis, etal.co-partners d/b/a FranklinSgnmaLumber Co,114NLRB 519.